Citation Nr: 1140769	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO. 07-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from April 1965 to April 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board remanded both issues on appeal in April 2011 for further development. After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU); however, during the pendency of the appeal, the RO granted that benefit in a December 2008 rating decision.  Accordingly, the issue of entitlement to TDIU no longer remains in appellate status, and no further consideration is required. 

In an October 2011 written brief presentation, the Veteran's representative asserted, in part, that the Veteran was entitled to an effective date of December 12, 2005, for the grant of TDIU.  The Board notes that the Veteran did not file a notice of disagreement within one year of the December 2008 rating decision.  Thus, the decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board notes that, once there is a final decision in which the RO grants a benefit and, in granting that benefit, assigns an effective date for it, a claimant who has not timely appealed that effective date cannot subsequently make a "freestanding claim" for an earlier effective date for that benefit after the expiration of the one-year period for appealing the assigned effective date. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that, where there was a prior final decision of record that assigned an effective date, absent a contention of clear and unmistakable error (CUE) or petition to reopen the previous decision, non-specific "freestanding" claim for an effective date would vitiate the rule of finality and should be dismissed).  It is unclear as to whether the Veteran's representative intended to make such a freestanding claim.  Nevertheless, the matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, the issue of entitlement to an earlier effective date for the grant of TDIU is referred to the RO for appropriate action.

In addition, the issue of whether new and material evidence has been submitted to reopen a claim for service connection for type II diabetes mellitus has been raised by the record, but has not been adjudicated by the AOJ. See October 2011 Representative Brief at page 2.  The Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as constant depression, persistent audiological hallucinations, occasional visual hallucinations, suicide and homicidal ideation with occasional plans, significant memory loss, and an intermittent inability to perform activities of daily living and to maintain personal hygiene.  His Global Assessment of Functioning (GAF) scores range from 15 to 72, and the evidence shows that he has total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial 100 percent disability evaluation for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

A review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the increased rating appeal. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Law and Analysis

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently assigned 70 percent rating.   After reviewing the evidence under the applicable laws and regulations, the Board finds that an initial 100 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the September 2006 rating decision on appeal, the RO granted service connection for PTSD.  The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411. 38 C.F.R. § 4.130.  The RO assigned a 70 percent disability rating, effective from December 12, 2005, which was the date of receipt of the Veteran's original service connection claim. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (December 12, 2005) until the present.  The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 31to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 71 to 80 represents "symptoms[, if] . . . present, . . . . are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." Id.

The evidence of record is consistent with an initial 100 percent rating for PTSD. 38 C.F.R. § 4.7.  The Board has reviewed VA mental health treatment records dated from 2005 to 2011, VA and private psychiatric inpatient records, and VA mental health examinations dated in May 2006, June 2007, February 2008, April 2008, and July 2011.  The Board has also considered the representative's argument and the lay statements made by the Veteran and his spouse.  This evidence provides support for a 100 percent rating.  The medical and lay evidence of record documents signs and symptoms such as constant depression, persistent audiological hallucinations, occasional visual hallucinations, suicide and homicidal ideation with occasional plans, significant memory loss, and intermittent inability to perform activities of daily living and to maintain personal hygiene.  Many of these symptoms are indicative of the 100 percent rating criteria. See 38 C.F.R. § 4.130. 

The Veteran has no friends and no hobbies, and he stopped working as a painter in January 2007 due to anger, irritability, and an inability to work with others.  VA treatment records show that he briefly attempted to work as a security guard in September 2008, but quit due to anxiety.  He has also been documented as having difficult relationships with his spouse, daughter, and step daughter.  The Veteran has taken psychiatric medication for his PTSD, and he has received individual psychotherapy.  In fact, he was hospitalized for VA and private psychiatric inpatient treatment in January 2006, February 2006, January 2007, and August 2008.  These hospitalizations were for depression, as well as suicidal and homicidal thoughts and actions.   The Veteran is documented as having experienced thoughts about hurting his spouse and daughter-in-law in 2008 and 2009.  In addition, the February 2008 VA examiner deemed the Veteran incompetent to handle funds.  Overall, these records suggest that the Veteran may total occupational and social impairment, due to his PTSD, and it cannot be said that a preponderance of the evidence is against such a finding.

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a 100 percent initial rating for PTSD.  The Board does acknowledge that several of the criteria for a 100 percent rating have not been demonstrated; however, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Moreover, the GAF scores noted by VA and private doctors ranged from 15 to 73, which are indicative of moderate, serious, and at times, gross impairment.  As such, his GAF scores are mixed as to whether they support a higher 100 percent rating.  However, VA mental health treatment notes dated from 2005 to 2011 most often reveal a GAF score 50, which is still indicative of serious impairment.  The use of the GAF score is not altogether dispositive of the rating that should be assigned and does not always correlate with the rating criteria, but it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. 

Based on the foregoing, it is evident from the medical evidence that the level of impairment more nearly approximates a 100 percent evaluation. Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board finds that the severity of the disability at issue is more appropriately reflected by a 100 percent evaluation.  The benefit of the doubt is resolved in the Veteran's favor. See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 9411. 


ORDER

Subject to the provision governing the award of monetary benefits, a 100 percent disability evaluation for PTSD is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


